Citation Nr: 0705867	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-43 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a bilateral 
knee/leg disorder claimed as numbness of the legs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from May 2001 to July 
2001.  The Board notes that approximately three weeks after 
entrance, after evaluation for a pre-existing eye disability, 
an entry level separation was initiated and he was 
transferred to a unit pending discharge.  Approximately one 
week later, it was determined that an erroneous enlistment 
had occurred and an administrative separation with an Entry 
Level Separation was authorized.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied entitlement to service connection for 
residuals of a back injury with numbness in legs.  As the 
veteran treated the back injury and numbness in his legs as 
two separate claims, the Board will treat them as two 
separate claims.

The appellant presented testimony at a personal hearing in 
Houston, Texas before the undersigned Acting Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.  At the hearing, the issues claimed were 
clarified as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The appellant is claiming that he suffered an injury from 
running in service which resulted in a back disability and 
numbness in his legs.  He testified that post service his 
symptoms continued and that his knees and legs are numb.  

Service medical records show that approximately one week 
after entrance, the appellant sought treatment at an 
emergency room for complaints of bilateral knee pain of one 
week duration which had worsened after running.  He denied 
any trauma and a history of knee problems.  He was examined 
on several occasions during the following week and he then 
reported a past medical history of bilateral knee conditions 
and a pelvic fracture three years earlier.  An assessment was 
hip pain that existed prior to entrance and knee pain that 
existed prior to entrance.  A June 13, 2001 clinical record 
shows that his civilian medical records prior to service had 
been secured and reviewed and showed medical treatment prior 
to service for his right hip and right knee.  It was noted 
that the appellant had knee pain secondary to training.  The 
assessment on June 13 was anterior knee pain and status post 
avulsion fracture of the right anterior superior iliac spine 
as shown in the civilian medical records.  

Post-service the appellant sought emergency room treatment in 
June 2002 for a back problem.  At a MRI test in July 2002, 
the appellant explained his medical problem was pain from his 
shoulder blades down his entire lower spine since an injury 
which occurred approximately one year earlier during his 
military service.  A July 2002 report from Southeast Texas 
Medical Associates, LLP shows a diagnosis of degenerative 
disc disease of the thoracic and lumbar spines.  The 
appellant also had an MRI in July 2006 which revealed mild to 
moderate spondylosis and stenosis.  Treatment records from 
his referring doctors and Southeast Texas Medical Associates 
are not of record and would be of assistance in reviewing 
this claim.  

Although an examination had been scheduled for the appellant 
to which he did not show, at his November 2006 hearing he 
testified that he had not received the notice of the 
appointment as he was no longer at the address to which the 
notice had been sent.  The appellant should be scheduled for 
an examination and a medical opinion obtained prior to 
appellate review of this case.  38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the appellant and 
address information, request treatment 
records from Dr. James Holly, Dr. Edgardo 
Espiritu and from Southeast Texas Medical 
Associates, LLP, from July 2001 to the 
present.

Dr. Espiritu's address shown in the claims 
file is:
    Dr. Edgardo Espiritu 
	2548 Memorial Blvd
	Port Arthur, Texas 77640

2.  After the receipt of a response to the 
above request for treatment records, 
schedule the appellant for a VA orthopedic 
examination to determine the nature and 
etiology of any current bilateral knee/leg 
disorder and disorder of the lumbar and 
thoracic spines.  The claims folder must 
be made available to the examiner for 
review and that review should be noted in 
the examination report.  

a. The examiner should provide an 
opinion as to whether any thoracic or 
lumbar spine disability diagnosed is at 
least as likely as not (50 percent or 
greater probability) related to the 
appellant's service or to complaints, 
findings, or diagnoses made in service 
during active duty.  The examiner 
should consider the findings of post 
service medical records and address the 
significance of the diagnosis of 
degenerative disc disease in the July 
2002 medical report.  

b. The examiner should provide an 
opinion as to whether any current 
bilateral knee/leg disability diagnosed 
is at least as likely as not (50 
percent or greater probability) related 
to the appellant's service or to 
complaints, findings, or diagnosis in 
service for hip and bilateral knee 
pain.  

c. The examiner should also address 
whether the right hip and/or right knee 
condition shown prior to service in 
civilian medical records (i) underwent 
a permanent increase in underlying 
pathology, as opposed to a mere 
temporary increase in symptomatology, 
during or as a result of his service; 
(ii) if so, was the permanent increase 
in the underlying pathology due to 
normal progression of the disorder?  
(Note: aggravation connotes a permanent 
worsening above the base level of 
disability, not merely acute and 
transitory increases in symptoms or 
complaints.)  Also, if so, is it at 
least as likely as not (50 percent or 
greater probability) that a current 
right knee disorder is due to an 
aggravated right knee disorder the 
appellant had at separation from 
service in 2001?  
A rationale should be provided for all 
opinions expressed.

3.  Then, readjudicate the appellant's 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

